DeNt, Judge:
Tbis case is a sequel to the case of the State v. Hansford, 43 W. Va. 773. The facts are fully set forth in that case, except the additional fact that the petition which was prepared by Hansford and signed by numerous citizens of Tucker County asking for a new trial in the case of the county court against Earl Degler, was handed by the defendant, A. B. .Parsons, a practicing attorney, to the circuit judge at his room in vacation. The following morning the judge called the matter up and fined the defendant twenty-five dollars for supposed contempt in presenting him such .petition. While the petition' was improper and could have no bearing on the motion for a new trial, 3ret it could not be possibly construed into a contempt of the court. It was respectful on its face, and simply evinces an overzealous interest on the part of citizens who believed that Degler had been unjustly found guilty of bastardy and a desire to sec that justice might prevail. It was a mistake of law on their part, yet it shows.no lack of confidence in the judge, but merely appeals to his sense of justice. Of course ho was hound to disregard it. This he could do in the same kindly spirit in which *276it was presented, althougli bis legal sense of honor might be wounded.
For the reasons given in the case of the State v. Hansford above refered to, the judgment must be reversed and the proceeding for contempt dismissed.

Reversed.